DETAILED ACTION
This office action is in response to applicant’s filing dated February 14, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
 
Status of Claims
Claim(s) 1, 6-8, 13, and 14 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 14, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 6, and 14; cancelation of claim(s) 2-5, 9-12, and 15-19.    
Applicants elected without traverse Group I, drawn to a method of treating white spot infection comprising treating a host plant at the locus of the infection with a composition comprising a dithiocarbamate fungicide and a Qo inhibitor fungicide as the elected invention and mancozeb as the dithiocarbamate species and azoxystrobin as the Qo inhibitor fungicide species in the reply filed on October 24, 2019.  The requirement is still deemed proper.  Claim(s) 6-8 and 14 remain withdrawn.  
Claims 1 and 13 are presently under examination as they relate to the elected species: mancozeb and azoxystrobin.

Priority
The present application is a national stage entry of PCT/IB2017/054715 filed on August 2, 2017 which claims benefit of foreign priority to INDIA 201631026703 filed on August 4, 2016.  The effective filing date of the instant application is August 4, 2016. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “wherein the white spot disease infection is at a late stage of disease progression.”  It is unclear what is meant by the phrase “infection is at a late stage of disease progression.”  It is unclear if “state stage of disease progression” refers to a length of time plant has been infected, or a stage of symptomology or that the infection has covered a certain portion of the crop.”  In a review of the specification, a definition of the stages of disease progression of white spot disease was not identified.  Thus, the metes and bounds of the instant claims are not clear.  Claim 13, which depends on and thus incorporates all the limitations of claim 1, does not clarify the ambiguity of claim 1.  Thus, the rejection also applies to claim 13.  
	In the interest of compact prosecution, for the purposes of applying art, the phrase “infection is at a late stage of disease progression” has been construed as encompassing severe symptoms of the disease.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filadelfo et al (Revista Brasileira de Milho e Sorgo, 2004; 3(1):135-138, cited in the IDS) in view of Filadelfo and Pinto (Cienc e agrotec, 1999; 23(4):1007-1010, hereinafter referred to as Pinto); Lana et al (J Phytopathol, 2012; 160:441-448, cited in a previous Office Action); Coutinho et al (Molecular Plant Pathology, 2009; 10(3):325-335, cited in a previous Office Action); and Hua et al (CN 102835407A, machine translation obtained from Espacenet, cited in a previous Office Action).
Regarding claim 1, Filadelfo teaches this work was carried out to evaluate the efficiency of several fungicides in the control of foliar diseases incited by Phaeosphaeria maydis, Exserohilum turcicum and Puccinia polysora in corn fields; the experimental model used was randomized blocks with 36 treatments in 3 replications, being the fungicidal randomized among the plots and the cultivars inside the plots; three sprayings were carried out at 10-day intervals; the symptomatological evaluation was accomplished in the pasty grain stage, being given scores from 0 to 5 (0 = absence of lesions or pustules foliate and 5 = lesions in 100% of the leaves, with drought of the plants); it was verified that for the control of the spot of Phaeosphaeria maydis were most efficient the fungicides mancozeb and azoxystrobin (abstract).  Phaeosphaeria maydis reads on White spot as evidenced by the instant specification (see page 1, first paragraph).  Filadelfo further teaches these fungicides were applied with a back sprayer, starting at the pollination stage of the cultivars; plants which received an application of mentioned fungicides showed initial symptoms of the diseases under study, which occurred by natural infection (page 136, 1st paragraph).  By broadest reasonable interpretation, spraying plants that showed symptoms of disease reads on treating at the locus of the infection.  Filadelfo does not teach the white spot infection is at late stage of disease progression or is caused by Phaeosphaeria maydis and Pantoea amanantis or that mancozeb was administered prior to, concurrently, or subsequently to treating with azoxystrobin.
	However, Pinto teaches efficiency of doses and application intervals of fungicides on control of corn leaf spot (Phaeosphaeria maydis Rane, Payak & Renfro) (Title); the control of the Phaeosphaeria leaf spot (Phaeosphaeria maydis) has been achieved through the use of fungicides; the main objective of this work was to evaluate the efficiency of fungicides at different doses and intervals of application for the control of that pathogen; mancozeb at doses of 2.4 and 1.6 kg a.i./ha and application intervals of 7, 14, and 21 days was utilized; the applications were made using manual sprayer, starting when the lower six leaves were expressing severe symptoms of the disease; symptomatological evaluation was done in the physiological maturity stage, using a grade system varying from 0 to 5 (0 = absence of foliar
lesions and 5= lesions in 100% of the leaf and death); the better control of P. maydis was attained with mancozeb at 2.4 kg/ha and 7 days, following by mancozeb at 2.4 kg and
14 days, mancozeb at 1.6 kg and 7 day; it was concluded that fungicide mancozeb was efficient to control P. maydis, increasing maize grain production in 63.1 % in relation to control treatment (abstract).  Leaves expressing severe symptoms of the disease has been construed as reading on infection is at a late stage of disease progression.  
Lana teaches the high incidence and severity of maize white spot disease has contributed to a significant reduction in maize yield in Brazil since the 1990s (page 441, right, 1st paragraph); the cause of this disease was initially attributed to Phaeosphaeria maydis, a filamentous fungus, which was detected in late lesions of maize white spot; however, in later studies, the bacterium Pantoea ananatis was isolated from lesions at initial stages of development, the so-called water-soaked lesions; Pantoea ananatis was also isolated from maize white spot lesions in Mexico, and this bacterium is now considered the causal agent of white spot disease.
	Coutinho teaches symptoms caused by Pantoea ananatis on the same host may differ from country to country; on maize in Brazil, the symptoms described are necrotic or white leaf spots or streaks (page 330, right, 1st paragraph); and the control of white spot disease of maize in Brazil has also been achieved by applying the fungicide Mancozeb in the initial phases of disease development (page 331, right, 2nd paragraph).
	Hua teaches a composition comprising azoxystrobin and mancozeb (claim 1) wherein the composition contains an auxiliary ingredient of a pesticide formulation so that the composition is made into a water-dispersible granule.  Hua teaches azoxystrobin is a fungicide with three functions of protection, treatment and eradication; it inhibits the respiration of germs, destroys the energy synthesis of the germs and loses vitality, and has good crop safety and very outstanding environmental compatibility; mancozeb zinc dithiocarbamate type protective bactericides can inhibit the oxidation of pyruvate in bacteria and kill the bacteria; the two will not conflict with each other, can synergize, reduce the amount of medication and reduce costs (page 3, 1st paragraph).   
As such, since Filadelfo teaches the control of the spot of Phaeosphaeria maydis were most efficient the fungicides mancozeb and azoxystrobin; since Pinto teaches mancozeb is useful for treating Phaeosphaeria maydis infection wherein infection is at a late stage of disease progression; since Lana teaches white spot was initially attributed to Phaeosphaeria maydis, a filamentous fungus, the bacterium Pantoea ananatis was isolated from lesions at initial stages of development, and this bacterium is now considered the causal agent of white spot disease; since Coutinho teaches symptoms of P. ananatis on maize in Brazil are white leaf spots and that control of white spot disease of maize in Brazil has been achieved by applying the fungicide mancozeb in the initial phases of the development; and since Hua teaches azoxystrobin and mancozeb do not conflict with each other, can synergize and reduce amount of medication and reduce costs for treating crops, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fungicides mancozeb and azoxystrobin taught by Filadelfo for the treatment of white spot caused by Phaeosphaeria maydis and Pantoea ananatis at late stage of disease progression with an expectation of success, since the prior art establishes that both mancozeb and azoxystrobin are useful for treating Phaeosphaeria maydis, white spot was originally attributed to Phaeosphaeria maydis and Pantoea ananatis is now considered the causal agent of white spot disease; control of white spot disease of maize in Brazil has also been achieved by applying the fungicide Mancozeb in the initial phases of disease development and in leaves expressing severe symptoms of the disease; and azoxystrobin and mancozeb do not conflict with each other, can synergize and reduce amount of medication and reduce costs for treating crops.

With regard to the claimed amount of mancozeb and azoxystrobin of instant claim 1, Filadelfo teaches a dose of mancozeb of 2400 g/ha (Table 1), which is equivalent to 2.4 kg/ha and a dose of azoxystrobin of 150 g/ha (Table 1), which is equivalent to 0.15 kg/ha.  The amounts of mancozeb and azoxystrobin taught by Filadelfo are slightly above the instantly claimed amounts.  Moreover, Hua contemplates adjusting the dosage of azoxystrobin and mancozeb in the combination compositions (see examples 1-3).   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In the instant case, the amounts of mancozebe and azoxystrobin disclosed in the prior art are sufficiently close to those of the instant claim that one skilled in the art would have expected them to have the same properties (i.e. control white spot infection caused by Phaeosphaeria maydis and Pantoea ananatis).

Regarding the limitation wherein the method is effective at reducing severity of white spot disease progression for at least 28-35 days after last treatment, the wherein limitation of this claim, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, the wherein statement expresses the intended result, i.e. reducing severity of white spot disease progression for at least 28-35 days after last treatment of the process step positively recited, i.e. treating maize at the locus of the Phaeosphaeria myadis and Pantoea ananatis infection with a composition comprising mancozeb and azoxystrobin.
Taken together, all this would result in the practice of the method of claim 1 with a reasonable expectation of success.

Regarding claim 13, Hua teaches a composition comprising azoxystrobin and mancozeb (claim 1) wherein the composition contains an auxiliary ingredient of a pesticide formulation so that the composition is made into a water-dispersible granule.  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the azoxystrobin and mancozeb composition for treating white spot (Phaeosphaeria maydis) in a water-dispersible granule formulation with an expectation of success, since the prior art establishes that water-dispersible granule is a suitable composition for compositions comprising azoxystrobin and mancozeb, resulting in the practice of the method of claim 13 with a reasonable expectation of success.
Response to Arguments
	Applicant argues:
	With respect to identifying disease severity over time, it is helpful to reference the disease scale as provided in Filadelfo where a disease severity score is assigned as follows: 0= no injuries; 1= sparse lesions; 2= lesions on 50% of the leaves and with 25% severity; 3= lesions on 75% of the leaves and with 50% severity; 4= lesions on 100% of the leaves and with 75% of severity; and 5= lesions on 100% of the leaves and with total plant drought (See Filadelfo at page 136, right column, 2nd paragraph).  As is shown in Table 1 of Filadelfo, in the control row, the stage of disease at initial application was at a score of 2.2, or early stage of disease with disease score at 25% severity. When disease severity was scored after 30 days without any treatment, the stage of disease was advanced, with a score of 4.5, or over 75% severity. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As noted in the 112(b) rejection set forth above, the phrase “infection is at a late stage of disease progression is unclear.  The Examiner acknowledges that Filadelfo provides 
a disease severity score scale wherein 0= no injuries; 1= sparse lesions; 2= lesions on 50% of the leaves and with 25% severity; 3= lesions on 75% of the leaves and with 50% severity; 4= lesions on 100% of the leaves and with 75% of severity; and 5= lesions on 100% of the leaves and with total plant drought.  However, as noted above, in the interest of compact prosecution, for the purposes of applying art, the phrase “infection is at a late stage of disease progression” has been construed as encompassing severe symptoms of the disease.  As set forth above, Pinto teaches mancozeb is useful for treating Phaeosphaeria maydis infection in maize plants wherein leaves were expressing severe symptoms of the disease.  


 Applicant argues:
In the Examples in the originally filed application, a formulation of 50 g/kg of azoxystrobin + 700 g/kg of mancozeb was tested at doses of 1.0, 1.5, 2.0, and 2.5 kg/ha (a range of 0.05 - 0.125 kg/ha of azoxystrobin and 0.7 - 1.75 kg/ha of mancozeb); severity of WSD was measured at 14 days after application (DAA), 28 DAA, and 35 DAA; if Filadelfo disease scoring is applied, disease would be advanced, or at or above 75% severity at 28-35 days.  In the instant experiments presented in the Example at Tables 1, 2, and 3, efficacy was calculated at 75% - 100 % at 14 DAA (Table 1), at 58.3% - 96.5% at 28 DAA (Table 2), and at 46.6% - 92.1% at 35 DAA (Table 3), when an advanced stage of disease severity would be expected. Therefore, the formulation of the claims was effective in inhibiting the progression of WSD in corn or maize for an extended period of 28-35 days.  The Declaration submitted on August 16, 2021 provides an additional example of the effectiveness of the combination where a combination of 75 g/kg of azoxystrobin + 1050 g/kg of mancozeb were applied per hectar.  The observed control at 28 days after second spray was 88% showing synergism.  These data show that the combination in the claims is effective at controlling severity of disease at 28-35 days after treatment, when the disease is at an advanced stage, at or above 75% severity. Applicant submits that that 28-35 days would be considered as the advanced or late stage of the disease by a person practicing in the field of the invention.
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02 states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  A single combination is insufficient to support unexpected results for the full scope of claimed range of azoxystrobin and mancozeb.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In the instant case, in a review of the specification and the declaration provided, identification of the stage of disease progression at the time of treatment was not identified.  Thus, it is unclear whether or not the data provided is commensurate in scope with the instant claims.
Even assuming arguendo, that the data provided supports a synergistic effect of the combination of azoxystrobin and mancozebe.   "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, as set forth above, the cited art establishes that it was known in the art prior to the effective filing date that azoxystrobin and mancozeb are known in the art were useful for treating spot of Phaeosphaeria maydis, Lana establishes that it was known in the art that white spot is associated with Phaeosphaeria maydis and Pantoea ananatis, and Coutinho teaches mancozeb is useful for treating Pantoea ananatis white spot.  Moreover, as set forth above, the teachings of Hua were relied upon to establish that it was known in the art to combine azoxystrobin and mancozeb as a pesticide, that azoxystrobin and mancozeb do not conflict with each other, can synergize and reduce amount of medication and reduce costs for treating crops.  Thus, it is not unexpected that azoxystrobin and mancozeb would show synergistic effects in controlling white spot associated with Phaeosphaeria maydis and Pantoea ananatis.  Since it was known in the art that these agents in combination have been shown to not conflict with each other, and can synergize and reduce amount of medication and reduce costs for treating crops.


	Applicant argues:
	Filadelfo evaluated effect of various fungicides on severity of leaf spots caused by Phaeosphaeria maydis.  The fungicides were applied over 30 days, at 10-day intervals and the severity of disease was measured prior to spraying and at 30 days after the start of spraying. Per Filadelfo's scoring, the applications were started at an early stage of disease severity; Filadelfo measures disease severity 10 days after each application and provides treatment every 10 days in order to control the disease; the treatment method using the composition of the instant claims shows inhibition of disease progression lasting for 28-35 days after the last treatment, in the case of the combinations in the Examples, after only one application the combination was effective in disease inhibition. There is no teaching or suggestion in Filadelfo that using a combination of these fungicides would provide inhibition of disease progression for an extended period of 35 days after treatment. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the cited art establishes that it was known in the art prior to the effective filing date that azoxystrobin and mancozeb are known in the art were useful for treating spot of Phaeosphaeria maydis, Lana establishes that it was known in the art that white spot is associated with Phaeosphaeria maydis and Pantoea ananatis, and Coutinho teaches mancozeb is useful for treating Pantoea ananatis white spot.  Moreover, as set forth above, the teachings of Hua were relied upon to establish that it was known in the art to combine azoxystrobin and mancozeb as a pesticide, that azoxystrobin and mancozeb do not conflict with each other, can synergize and reduce amount of medication and reduce costs for treating crops.  Thus, it is not unexpected that azoxystrobin and mancozeb would show synergistic effects in controlling white spot associated with Phaeosphaeria maydis and Pantoea ananatis.  Since it was known in the art that these agents in combination have been shown to not conflict with each other, and can synergize and reduce amount of medication and reduce costs for treating crops.


Applicant argues:
Filadelfo, a person with skill in the art was not motivated to combine the fungicides for treatment of white spot disease even though he had possession of both of these fungicides, had evaluated both on corn, had shown a somewhat positive result from each fungicide alone, and had even combined mancozeb with other microbicides, but yet did not consider combining the two compounds. See for example Table 1 of Filadelfo where Tebuconazole + Mancozeb were used separately and in combination. Additionally, there is no motivated or suggesting to use the fungicides, alone or in combination, at an advanced stage of the disease or that there is a long-lasting efficacy in reduction of WSD disease severity due to the combination.  Additionally, there is no motivated or suggesting to use the fungicides, alone or in combination, at an advanced stage of the disease or that there is a long-lasting efficacy in reduction of WSD disease severity due to the combination.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	Filadelfo teaches the use of tebuconazole, mancozeb, tebuconazole + mancozeb, streptomycin sulphate + oxytetracycline, propiconazole, azoxystrobin, imibenconazole, triforine, prochloraz, carbendazim, and chlorothalonil. Thus, azoxystrobin and mancozeb are 2 of 11 disclosed fungicides which were tested for treating diseases incited by Phaeosphaeria maydis.  Moreover, Filadelfo teaches it was verified that for the control of the spot of Phaeosphaeria maydis the most efficient fungicides were mancozeb and azoxystrobin.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the mancozebe and azoxystrobin to produce a fungicidal composition for treating white spot.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for controlling white spot caused by Phaeosphaeria maydis.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the mancozeb and azoxystrobin, one would have achieved a fungicidal composition useful for controlling white spot caused by Phaeosphaeria maydis.  One of ordinary skill in the art would have been further motivated to combine mancozeb and azoxystrobin to control white spot infection caused by Phaeosphaeria maydis and Pantoea ananatis, since w white spot was originally attributed to Phaeosphaeria maydis and Pantoea ananatis is now considered the causal agent of white spot disease and control of white spot disease of maize in Brazil has also been achieved by applying the fungicide Mancozeb in the initial phases of disease development.
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art teaches azoxystrobin and mancozeb do not conflict with each other, can synergize and reduce amount of medication and reduce costs for treating crops.  Accordingly, the skilled artisan would expect a superior beneficial result from a combination of azoxystrobin and mancozebe for use in controlling white spot infection caused by Phaeosphaeria maydis and Pantoea ananatis.


	Applicant argues:
Hua is directed to inhibition of a potato blight. Hua does not provide any teaching for inhibiting white spot disease in maize. The Hua experiments are on a potato blight caused by Phytophthora infestans, which is an oomycete, classified as a fungus-like organism and in a different phylum than Pheosphaeria maydis which is an ascomycete, a true Fungus. The two differ in several basic characteristics: oomycetes are diploid, have a mycelial wall consisting of cellulose and glucan, produce hetergogametangia, and fertilization of oospheres by nuclei from antheridia forming oospores, whereas ascomycota are haploid, have a cell wall created from chitin, do not produce oospores, and sexual reproduction results in ascospores. There is no reason to expect that fungicides used for oomycetes would be active on ascomycetes. Additionally, the fungicide in Hua is fluoxastrobin, which, though it is a Qo, nowhere is it recommended for use on P. myadis or P. ananatis.  Potato late blight as described in Hua is neither caused by Phaeosphaeria maydis (fungus) nor Pantoea ananatis (bacteria). Potato late blight is caused by Phytophthora infestansis, which is a water mold or oomycete. For this reason, Hua provides no teaching or suggestion that a singular composition of mancozeb and azoxystrobin would be any more effective in treating white spot than the individual treatments of mancozeb or azoxystrobin as described in Filadelfo.  assuming that there is any parallel between the disease in potatoes and the disease in maize, the assays in Hua were only in vitro assays using testing in a petri dish, showing inhibition of hyphae growth in the flat surface, indoor. No in vivo in-field results are provided. As is known in the art, in field assays are important for confirming the in vitro results since in vivo conditions present several agricultural parameters that would interfere both with host-pathogen and with fungicide-pathogen variables, affecting performance of the fungicides, such as weather conditions, soil conditions, application of the compounds to the plants (application methods and amounts), disease development, and severity of fungal infection.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth above, Filadelfo establishes that it was known in the art that azoxystrobin and mancozeb were useful for treating spot of Phaeosphaeria maydis, Lana establishes that it was known in the art that white spot is associated with Phaeosphaeria maydis and Pantoea ananatis, and Coutinho teaches mancozeb is useful for treating Pantoea ananatis white spot.  The teachings of Hua were relied upon to establish that it was known in the art to combine azoxystrobin and mancozeb as a pesticide, that azoxystrobin and mancozeb do not conflict with each other, can synergize and reduce amount of medication and reduce costs for treating crops.  Hua provides further motivation to combine azoxystrobin and mancozeb for treating white spot caused by Phaeosphaeria maydis and Pantoea ananatis, since Hua establishes that azoxystrobin and mancozeb do not conflict with each other, can synergize and reduce amount of medication and reduce costs for treating crops.
	

	Applicant argues:
	Filadelfo applied the separate fungicides 3 times in a 30 day period, each application consisted of mancozeb alone at 2400 g/ha, while each application of azoxystrobin alone was at 150 g/ha. So the total amount applied in Filadelfo is 2400X3= 7200 g/ha Mancozeb alone, and 150X3=450 g/ha azoxystrobin alone.  Therefore, the quantities used in Filadelfo are 7200g/ha of mancozeb alone vs 700- 1750 g/ha mancozeb as used in examples, so at least 5X more to nearly 10x more; the Filadelfo amount of azoxystrobin is 3.6X - 9X the amount in the Examples (450g/ha vs 50- 125 g/ha).  Therefore, Applicants submit that the claimed amounts in the instant claims are not in any way "slightly" above the amount in Filadelfo, and so not within the range that is "sufficiently close to those of instant claim that one skilled in the art would have expected them to have the same properties" per Examiner.	

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that the instant claims do not require that the combination is administered a single time just that mancozeb is applied in an amount of 0.7 to 1.75 kg/ha and the azoxystrobin is applied in an amount of 0.05 to 0.125 kg/ha.  As set forth above, Filadelfo  teaches applying 2.4 kg/ha of mancozeb and applying 0.15 kg/ha azoxystrobin to treat maize white spot disease.  As set forth above, the 2.4 kg/ha of mancozeb and 0.15 kg/ha azoxystrobin taught by Filadelfo are slightly above the instantly claimed amounts.  Moreover, Hua contemplates adjusting the dosage of azoxystrobin and mancozeb in the combination compositions (see examples 1-3).   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In the instant case, the amounts of mancozebe and azoxystrobin disclosed in the prior art are sufficiently close to those of the instant claim that one skilled in the art would have expected them to have the same properties (i.e. control white spot infection caused by Phaeosphaeria maydis and Pantoea ananatis. Moreover, dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing range given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	
Conclusion
	Claims 1 and 13 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628